UNITED STATES COURT OF APPEALS
                             FIFTH CIRCUIT

                            _________________

                               No. 96-20020

                           (Summary Calendar)
                            _________________


           LEROY WAFER,


                                   Plaintiff-Appellant,

           versus


           DONALD GAY; LANE BLAIR; JAMES MURPHY; RANDLE
           FREEMAN; T R CARTER,


                                   Defendants-Appellees.



            Appeal from the United States District Court
                 For the Southern District of Texas

                               July 2, 1996

Before HIGGINBOTHAM, DUHÉ, and EMILIO M. GARZA, Circuit Judges.

PER CURIAM:*

     Leroy Wafer, an inmate confined in the Walls Unit of the Texas

Department of Criminal Justice-Institutional Division (“TDCJ-ID”),

appeals the district court’s grant of summary judgment denying

Wafer’s 42 U.S.C. § 1983 suit against Donald Gay, Lane Blair, James

Murphy, Randal Freeman, and T. R. Carter, all employees of TDCJ-ID.


     *
            Pursuant to Local Rule 47.5, the Court has determined that this
opinion should not be published and is not precedent except under the limited
circumstances set forth in Local Rule 47.5.4.
In his § 1983 suit, Wafer alleged that Defendants had violated his

Eighth Amendment rights by using excessive force against him during

a search of his cell for contraband.   Wafer further alleged that

this assault was in retaliation for Wafer having filed suit for

exposure to asbestos. Wafer also alleged that Defendants failed to

protect him from an attack by his cell mate in which the cell mate

hit him with a pad lock and bit him several times.

     Having carefully reviewed the record, we find that Wafer

failed to show a genuine issue as to any material fact, and

Defendants were therefore entitled to judgment as a matter of law.

FED. R. CIV. P. 56(c).   We affirm the district court’s grant of

summary judgment in favor of the Defendants, substantially for the

reasons stated in the district court’s Order.    See Wafer v. Gay,

No. CA-H-93-1017 (S.D. Texas Dec. 12, 1995).

     AFFIRMED.




                               -2-